DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 8/4/22.   
Claim(s) 24-43 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25, 27, 31-32, 34, 37-39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petry, U.S. Pub/Patent No. 2011/0096664 A1 in view of Le, U.S. Patent/Pub. No. 8,863,295 B1, and further in view of Esposito, U.S Pub. No. 2013/0304763 A1.
As to claim 24, Petry teaches a computer-implemented method, comprising: 
performing, at a cloud based machine learning service: 
storing, at a stream management service, configuration information of at least a first data stream comprising a sequence of data records, wherein the configuration information indicates that (a) at least a portion of content of the first data stream is to be provided to a first stream consumer in a push delivery mode and (b) at least a portion of content of the same first data stream is to be provided to a second stream consumer in a pull delivery mode (Petry, page 17, paragraph 158-159; i.e., [0158] "Pull modes"-This option contemplates notifying the application 880 of receive data availability and pulling data from the underlying TPP whenever possible; [0159] Thus, credit-based flow control is a "Push" mode; that is, when credits are available, TCP 890 pushes data to the application 880 as data arrives); 
in response to receiving a particular data record of the first data stream at the stream management service, transmitting, in accordance with the push delivery mode, at least a portion of the particular data record of the first shared-access data stream to the first stream consumer without receiving a read request from the first stream consumer (Petry, page 17, paragraph 159;.e., [0159] When configured in one of the automatic data forwarding modes of the Input Notification Method (i.e., Always Forward or Forward Until N), the application 880 may occasionally replenish buffer credits for per-connection flow control. Thus, credit-based flow control is a "Push" mode; that is, when credits are available, TCP 890 pushes data to the application 880 as data arrives); and 
transmitting, in accordance with the pull delivery mode, at least a portion of the particular data record in response to receiving a read request from the second stream consumer at the stream management service (Petry, page 18, paragraph 166; page 20, paragraph 178; i.e., (0166] This Pull-type mode requires TCP 890 to always buffer inbound data to socket memory within the I/O processing module 860. The application 880 will then issue a Read Data Request or enter another mode to cause data to be moved to the application 880; [0178] TCP 890 sends this Pull-type mode event, with data, in response to a Read Data Request). 
But Petry failed to teach the claim limitation wherein storing, configuration information of at least a first shared-access data stream, wherein the configuration information indicates that (a) at least a portion of content of the first shared-access data stream in a push delivery mode and (b) at least a portion of content of the same first shared-access data stream in a pull delivery mode; transmitting, at least a portion of the particular data record of the first shared-access data stream; transmitting, at least a portion of the same particular data record of the first same shared-access data stream.
However, Le teaches the limitation wherein storing, a first shared-access data stream; receiving the first shared-access data stream, transmitting the first shared-access data stream; transmitting, at least a portion of the same particular data record of the first same shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry to substitute video sharing from Le for the flow from Petry to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
However, Esposito teaches the limitation wherein storing, configuration information of at least a first data stream, wherein the configuration information indicates that (a) at least a portion of content of the first data stream in a push delivery mode and (b) at least a portion of content of the same first data stream in a pull delivery mode (Esposito, page 3, paragraph 27; page 4, paragrap0h 28; page 8, paragraph 63; i.e., [0027]  "Accessible" may be that a user (e.g., the second worker) requests and receives (e.g., in the pull direction) a subset of the data relating to the one user ( e.g., the first worker) from the server 104, or the server 104 sends (e.g., in the push direction) a subset of the data; [0028] The first permissions define which parts of the data are accessible to view (e.g., in the pull direction and the push direction) for which users of the plurality of users; [0063] The portion of the first data record may be accessible to the identified source in that the identified source may view the portion of the first data record in the pull direction, view the portion of the first data record in the push direction, update the portion of the first data record, or a combination thereof ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry to substitute data record from Esposito for the flow from Petry to user may be able to send or receive comments and other
content to or from the other group members (Esposito, page 1, paragraph 2).
As to claim 25, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 24, further comprising: 
obtaining, via a programmatic interface from a client of the stream management service, an indication of a location-related requirement for a read optimization operation pertaining to the data stream (Petry, page 8, paragraph 74-76; i.e., [0074] Also, separately or as part of the event, the size and location of the data payload in scratchpad memory (if any) is typically conveyed to the PPC 216. [0076] Having transmitted an event to a selected PPC (216), the dispatcher 212 increments an event counter in a location associated with the flow (and thus with the PPC 216). The event counter may be maintained in a local memory block, associated with the local flow ID proxy); and 
initiating, based at least in part on analysis of one or more locations from which read requests are directed to the data stream, a read optimization operation (Petry, page 8, paragraph 74-76; i.e., [0074] Also, separately or as part of the event, the size and location of the data payload in scratchpad memory (if any) is typically conveyed to the PPC 216. [0076] Having transmitted an event to a selected PPC (216), the dispatcher 212 increments an event counter in a location associated with the flow (and thus with the PPC 216). The event counter may be maintained in a local memory block, associated with the local flow ID proxy). 
But Petry-Esposito failed to teach the claim limitation wherein first shared-access data stream.
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
As to claim 27, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 25, wherein the read optimization operation comprises creation of an index of at least a portion of the data stream (Petry, page 18, table II; page 6, paragraph 56; i.e., [0056]) the dispatcher 212 may provide the flowstate to a PPC when assigning it to process events of a flow. If the flowstate is similarly maintained in memory at a location indexed by the local flow ID proxy, then this may be another function that may conveniently be performed by the lookup module). 
But Petry-Esposito failed to teach the claim limitation wherein first shared-access data stream.
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
As to claim 37, Petry-Le-Esposito teaches the system as recited in claim 37, wherein the filtering rule indicates one or more of: (a) a tag associated with the portion of the data stream, wherein the tag is generated by one or more stream record producers, or (b) a partitioning attribute associated with the portion of the data stream (Petry, page 18, table II; page 6, paragraph 56; i.e., [0056] ) the dispatcher 212 may provide the flowstate to a PPC when assigning it to  process events of a flow. If the flowstate is similarly maintained in memory at a location indexed by the local flow ID proxy, then this may be another function that may conveniently be performed by the lookup module). 
But Petry-Esposito failed to teach the claim limitation wherein first shared-access data stream.
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).

Claim(s) 31-32, 34 & 38-39, 41 is/are directed to a system and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 24-25, 27.  Therefore, claim(s) 31-32, 34 & 38-39, 41 is/are also rejected for similar reasons set forth in claim(s) 24-25, 27.



Claim(s) 26, 28-30, 33, 35-36, 40, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petry, U.S. Pub/Patent No. 2011/0096664 A1 in view of Le, U.S. Patent/Pub. No. 2014/0195675 A1, and Esposito, U.S Pub. No. 2013/0304763 A1, and further in view of White, U.S. Patent/Pub. No. 2013/0227641 A1.
As to claim 26, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 25.  But Petry-Le-Esposito failed to teach the claim limitation wherein the read optimization operation comprises creation of a replica of at least a portion of the first shared-access data stream. 
However, White teaches the limitation wherein the read optimization operation comprises creation of a replica of at least a portion of the data stream (White, page 15, paragraph 171; i.e., [0171] Because of its finite resources compared to the remote system, usually only a partial image of the data stored on the remote system is replicated on the mobile device).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Le-Esposito to substitute partial image of the data store from White for the flow from Petry to regulate data flow over the connection between pair of TCP peers (White, page 1, paragraph 8-9).
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
As to claim 28, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 24.  But Petry-Le-Esposito failed to teach the claim limitation wherein obtaining, via a programmatic interface of the stream management service, an indication that the first consumer is granted read-only access to the first shared-access data stream. 
However, White teaches the limitation wherein obtaining, via a programmatic interface of the stream management service, an indication that the first consumer is granted read-only access to the data stream (White, page 1, paragraph 8; page 4, paragraph 58; page 9, paragraph 113; i.e., [0008] In embodiments, method and systems of filtering access to a resource having one or more inter-process control paths between two or more objects that are controlled by one or more object firewalls in the device may use a processor to control access to the resource from an application based on a policy. Controlling access to the resource from an application based on a policy may comprise providing the policy and filtering access through the inter-process control path to the object providing access to the resource; [0113] The policy engine 118 may enforce the determination based on one or more policies 130. The policy engine 118 may use the one or more policies 130 to evaluate the call. In some embodiments, the policy engine 118, may also determine, based on the evaluation of the call, whether any data to be transferred by way of the call is authorized).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Le-Esposito to substitute partial image of the data store from White for the flow from Petry to regulate data flow over the connection between pair of TCP peers (White, page 1, paragraph 8-9).
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
As to claim 29, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 24.  But Petry-Le-Esposito failed to teach the claim limitation further comprising: obtaining, via a programmatic interface of the stream management service, an indication of a filtering rule; and utilizing the filtering rule to select a portion of a record of the first shared-access data stream provided to a particular stream consumer. 
However, White teaches the limitation wherein obtaining, via a programmatic interface of the stream management service, an indication of a filtering rule (White, page 5, paragraph 77; i.e., [0077] the inter-process communications may be filtered according to a rule or policy to prevent a particular class of applications from sending private data); and utilizing the filtering rule to select a portion of a record of the data stream provided to a particular stream consumer (White, page 5, paragraph 77; i.e., [0077] the inter-process communications may be filtered according to a rule or policy to prevent a particular class of applications from sending private data. In another example, the inter-process communications may be filtered according to a rule or policy to prevent a particular class of applications from connecting to any computers outside of a defined network).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Le-Esposito to substitute partial image of the data store from White for the flow from Petry to regulate data flow over the connection between pair of TCP peers (White, page 1, paragraph 8-9).
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).
As to claim 30, Petry-Le-Esposito teaches the computer-implemented method as recited in claim 24.  But Petry-Le-Esposito failed to teach the claim limitation wherein determining, based at least in part on a number of consumers granted read-only access to the first shared-access data stream, that a read optimization operation is to be performed with respect to the first shared-access data stream. 
However, White teaches the limitation wherein determining, based at least in part on a number of consumers granted read-only access to the data stream, that a read optimization operation is to be performed with respect to the data stream (White, page 4, paragraph 58; page 9, paragraph 113; i.e., [0058] The object firewalls may implement the policy, for example, by controlling the inter-process communication from one object to a receiving object that provides access to a system resource. In embodiments, controlling access to the resource from an application may be based on a policy, and may comprise filtering access to one or more objects providing access to the resource, wherein said access is through the inter-process control path. [0113] The policy engine 118 may enforce the determination based on one or more policies 130. The policy engine 118 may use the one or more policies 130 to evaluate the call. In some embodiments, the policy engine 118, may also determine, based on the evaluation of the call, whether any data to be transferred by way of the call is authorized).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Le-Esposito to substitute partial image of the data store from White for the flow from Petry to regulate data flow over the connection between pair of TCP peers (White, page 1, paragraph 8-9).
However, Le teaches the limitation wherein first shared-access data stream (Le, figure 1 & 4; col 2, lines 55-65; col 3, lines 5-50; i.e., One or more video sharing accounts can be linked with one or more content delivery accounts, thereby giving users of the content delivery accounts access to additional information regarding videos that are delivered/accessed in association with content delivered by a content delivery system. To link a content delivery account with a video sharing account, credentials are supplied for both the content delivery account and the video sharing account. After the accounts are linked, a user of the content delivery account does not need to supply credentials for the video sharing account to access certain information regarding the video sharing account).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Petry-Esposito to substitute video sharing from Le for the flow from Petry-Esposito to downloading or streaming the videos from the video sharing system (Le, col 1, lines 5-17).

Claim(s) 33, 35-36 & 40, 42-43 is/are directed to a system and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 26, 28-30.  Therefore, claim(s) 33, 35-36 & 40, 42-43 is/are also rejected for similar reasons set forth in claim(s) 26, 28-30.

Response to Arguments
Applicant's arguments with respect to claim(s) 24-43 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Listing of Relevant Arts
Alexander, U.S. Patent/Pub. No. US 20150358362 A1 discloses pushing or pulling a portion of data.
Raciborski, U.S. Patent/Pub. No. US 20110252100 A1 discloses push/pull partial content.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449